673 S.E.2d 665 (2009)
STATE of North Carolina
v.
Charles James CONWAY.
No. 548P08.
Supreme Court of North Carolina.
February 5, 2009.
Philip A. Telfer, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
James R. Glover, Ann B. Petersen, Chapel Hill, for Conway.
Prior report: ___ N.C.App. ___, 669 S.E.2d 40.

ORDER
Upon consideration of the conditional petition filed on the 31st day of December 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 5th day of February 2009."